SCHILLER, J.,
concurring:
¶11 concur in the majority’s conclusion that this case should be remanded to the trial court for further proceedings; however, I write separately to express my strenuous objection to and disapproval of appointed counsel’s failure to fulfill her responsibilities on behalf of the children.
¶ 2 The Adoption Act requires the court to appoint counsel for the child in an involuntary termination proceeding which is being contested by one or both parents. 23 Pa.C.S. § 2313; In re M.T., R.T. and H.T., 414 Pa.Super. 372, 607 A.2d 271 (1992). “The purpose of the statutory requirement ... [i]s to guarantee that the needs and welfare of the children w[ill] be advanced actively by an advocate whose loyalty [is] owed exclusively to them.” In re Adoption of N.A.G. and A.B.G., 324 Pa.Super. 345, 471 A.2d 871, 874 (1984). The record in this case reveals that, while the child advocate in this case filed a report with the trial court recommending termination, she did not file a brief with this Court on appeal. Moreover, while in her report the child advocate states that, “The children are in need of a stable and secure home life,” and “They are happy and comfortable in their surroundings[,]” she does not evaluate in detail whether and how the proposed termination of parental rights would serve the needs and welfare of the children. 23 Pa.C.S. § 2511(b); Matter of Adoption of C.A.W., 453 Pa.Super. 277, 683 A.2d 911 (1996), appeal denied, 548 Pa. 631, 694 A.2d 619 (1997) (termination of parental rights can be traumatic for child, and the emotional bond between the parent and child must be considered before termination). In my view, such failures are an unacceptable departure from counsel’s duty to effectively advocate the interests of the children and may implicate the Rules of Professional Conduct. See In re M.T., supra (counsel appointed to represent the children abdicated legal responsibilities by, inter alia, failing to explain on the record whether the requisites for termination had been met and by failing to file an appellate brief); see also Rules of Professional Conduct 1.1. (“A lawyer shall provide competent representation to a client .... ”) and 1.3 (“A lawyer shall act with reasonable diligence and promptness in representing a client.”).
¶ 3 For these reasons, I would remand to the trial court with instructions that, prior to entering an order disposing of Mother’s petition for involuntary termination, the trial court direct the child advocate to file an amended report detailing the effect of the termination of Father’s rights on the boys. Furthermore, following entry of the trial court’s amended order and disposition of Father’s exceptions, I expect appointed counsel to file an appellate brief setting forth all relevant matters affecting the children for this Court’s consideration.
¶ 4 Finally, I take this opportunity to caution the Bar in general that court appointments should not be taken lightly and that appointed counsel should represent their clients with zeal and professionalism. The clients have no say in such an appointment and deserve to have the benefit of effective representation, particularly when a matter as important as a child’s future relationship with a biological parent is at stake.